THE     AXTCBRNEY   GENERAL
                    OF TEXAS



                     February 25, 1976



The Honorable William A. Webb        Opinion No. B-787
Acting Commissioner
Coordinating Board                   Re: Whether the Coorain-
Texas College and University         ating Board's policy
     Sy8tenl                         statement on academic
P. O:Sox 12780, Capitol Station      freedom and responsibil-
Austin, Texa8  70711~                ity is a mandate or a
                                     recommendation.
Dear Commissioner Webb:
     You have requested our opinion regarding a portion of
section 61.057 of the Education Code, which reads, in perti-
nent part:
            To achieve excellence in the teaching
         of students at institutions and agencies
         of higher education, the [Coordinating
         Bloard shall:
             (1) develop and recommend:
                           ..~.
             . . .
                (E) minimum standards for
                academic freedom, academic
                responsibility and tenure. . . .
You ask whether an institution of higher education is required
under this provision to adopt the terms of the Board's
policy statement on academic freedom.




                           p. 3319
    The Honorable William A. Webb - page 2 H-787


         Although the statute'clearly requires the Coordinating
    Board to "develop and recommend" minimum standards, it imposes
    no obligation upon any institution to adopt those standards.
    The use of the term "recommend" leaves no room for doubt. Its
    primary meaning is advisory rather than obligatory. --
                                                         In re
    Estate of Ho an, 146 N.W.Zd 257, 259 (Iowa 1966). See also
    mgg)$&           ~~~~~B~~~~d:~:t~pdv~'~~l~~~~~
    P.2a 943, 946.M.       6);oie     v. Gates,116 Cal. Rptr.
    172, 170 (Ct. App. 1974). &i~is~       our opinion that an
    institution of higher education is not required by section
    61:057 of the Education Code to adopt the terms of the
    Coordinating Board's policy statement on academic freedom.
    We express no view on your second question which asks
    whether or in what manner the Board should modify the langage
    of its policy statement.
                          SUMMARY
              An institution of higher education is
              not required by section 61.057 of the
              Education Code to adopt the terms of
              the Coordinating Soard's policy state-
              ment on academic freedom.
                                     Very truly yours,




&PROVED:




    Opinion Committee
     jwb




                                p.   3320